Case 1:20-cr-00169-NRB Document 12

Federal Defenders
OF NEW YORK, INC.

Filed 03/02/20 Page 1of1

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director
and Attorney-in-Chief

VIA ECF

The Honorable Naomi Reice Buchwald
United States District Judge

Southern District of New York

United States Courthouse

500 Pearl Street

New York, NY 10007

Re: United States v. Ameen Keshavijee
20 Cr 169 (NRB)

Dear Judge Buchwald:

Southem District of New York
Jennifer L. Brown

Attomey-in-Charge

March 2, 2020

I write with the consent of the Government to postpone Mr. Keshavjee’s inc
initial appearance from tomorrow until March 10, 2020 at 2:45 PM. Mr. Keshavjee Yh ;
is ill and needs time to recover. The defense waives speedy trial time until March

10, 2020.

3 Oe

Respectfully submitted, Lrccarteh r

MAI
3/3/28

Ian Marcus Amelkin
Assistant Federal Defender
Tel.: (212) 417-8733

cc: Samuel Adelsberg, AUSA

 

 
